Stradley Ronon Stevens & Young, LLP 2005 Market Street Suite 2600 Philadelphia, PA 19103-7018 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Michael P. O’Hare mohare@stradley.com December 21, 2012 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Jacob Funds Inc. (the “Registrant”) File Nos. 333-82865 and 811-09447 Accession Number: 0001450791-12-000285 Dear Sir or Madam: I am writing on behalf of the above-referenced Registrant, pursuant to Rule 477(a) under the Securities Act of 1933, as amended, to request the consent of the U.S. Securities and Exchange Commission (the “Commission”) to the withdrawal of the post-effective amendment to the Registrant’s registration statement on Form N-1A filed with EDGAR submission type 485BPOS, which was accepted via the EDGAR system at 5:12 p.m. on December 21, 2012 (Accession No. 0001450791-12-000285), and deemed filed on December 21, 2012.Such post-effective amendment was filed with inaccurate information.The post-effective amendment will be re-filed containing the correct information. Therefore, the Registrant respectfully requests the Commission’s consent to the withdrawal of Registrant’s post-effective amendment (Accession No. 0001450791-12-000285) filed under the EDGAR submission type 485BPOS. Questions and comments concerning this filing may be directed to the undersigned at (215) 564-8198 or, in my absence, to David F. Roeber, Esq. at (215) 564-8179. Very truly yours, /s/Michael P. O’Hare Michael P. O’Hare
